Case 1:21-cv-00005-MN Document 41-12 Filed 09/07/21 Page 1 of 2 PageID #: 541




               EXHIBIT “ L ”
8/10/2021     Case 1:21-cv-00005-MN Safe
                                     Document        41-12
                                         Family – Screen Time & Filed
                                                                Parental09/07/21        Page
                                                                         Control App - Apps    2 of 2Play
                                                                                            on Google  PageID #: 542
            Apps                   Categories
                                   Search               Home       Top charts       New releases                                                         Sign in


       My apps

       Shop


       Games

       Kids                                                              Safe Family – Screen Time &
       Editors' Choice                                                   Parental Control App
                                                                         McAfee LLC      Productivity                                           5,070
   Account
                                                                             Everyone
   Payment methods

   My subscriptions                                                      Offers in-app purchases

   Redeem                                                                       Add to Wishlist                                                Install

   Buy gift card

   My wishlist

   My Play activity

   Parent Guide
                                         Safe Family – Screen Time &
                                         Parental Control App
                                         McAfee LLC

                                         Showing permissions for all versions of this app
                                                   Other

                                                    receive data from Internet
                                                    view network connections
                                                    create accounts and set passwords
                                                    full network access
                                                    run at startup
                                                    draw over other apps
                                                    prevent device from sleeping
                                                    toggle sync on and off
                                                    write web bookmarks and history
                                          McAfee Safe Family 👨‍👩‍👧‍👦 provides parents with the visibility and simple controls needed to improve
                                                    Google Play license check
                                          web, app & digital safety for children. We encourage positive parent-child interactions and help
                                          establish trust and peace of mind in an ever-mobile, ever-social, ever-changing world.
                                         Updates to Safe Family – Screen Time & Parental Control App may        Cancel
                                         automatically
                                          McAfee Safe  add additional
                                                         Family       capabilities within
                                                                 is a comprehensive       each group.
                                                                                        parental      Learn
                                                                                                 control app that enables you to monitor your kids’
                                         more
                                          phone activities and protects your children from exposure to inappropriate digital content. It sets up a
                                          child lock that blocks inappropriate apps 🚫, monitors your kids’ cell phones 🔍, locates their
                                          position with a GPS map 🌎 using the phone tracker feature and limits their screen time ⏰ .


                                          Download McAfee Safe Family now to view reports 📋 about your kids’ device usage and allows
                                          parents to block social media apps 📵 to avoid any potential cyber-bullying or trolling. Instantly block
                                          apps you consider inappropriate, monitor your kids’ phone activities, enable a child lock 🔒 and limit
                                          screen time with a bedtime curfew ⏱. Choose to allow extra app time or provide access a blocked
                                          app plus know where your children are at all times through their connected devices with the Family
                                          Locator 👬.
                                          Features:
                                          ✔️View history about app usage activity, location details and system alert history
                                          ✔️App Blocker by category keeps your children from accessing apps in specific categories
                                          ✔️App Blocker by specific Android apps allows you to block individual apps on your kid’s Android
                                          device
                                          ✔️Set a daily time limit for apps to help manage the amount of screen time your child spends with
                                          specific applications
                                          ✔️Track a cell phone and see your kids on a live map so that you know where they are in real time -
                                          from breakfast to bedtime

https://play.google.com/store/apps/details?id=com.mcafee.security.safefamily&referrer=utm_source%3Dlandingpage%26utm_medium%3Dweblink                              1/4
